DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites, in pertinent part, “the distal end”. Independent claim 1, from which claim 3 depends recites both a tubular member distal end and a tubular extension distal end. It is unclear to which distal end the claim refers. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 repeats “extending distally” twice in the fifth line of the claim. Additionally, it recites, in pertinent part, the tubular extension distal end extending distally beyond the tubular extension 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites, in pertinent part, “the distal end”. Independent claim 11, from which claim 14 depends recites both a tubular member distal end and a tubular extension distal end. It is unclear to which distal end the claim refers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mourlas et al. (US 2005/0228452 A1) in view of Stout (US 2012/03233069 A1) in view of Garibotto et al. (US 6379319 B1) in view of Avni et al. (US 6447444 B1).
Regarding claim 1, Mourlas discloses an apparatus for imaging tissue during a medical procedure, comprising: a tubular member (12; par. [0030]) comprising a proximal end (14), a distal end (16) sized for introduction into a patient's body (Fig. 1), a longitudinal axis extending between the tubular member proximal and distal ends, and one or more lumens (20; par. [0029]; Figs. 4A-4E) extending between the proximal and distal ends; a tubular extension (40a; par. [0031]; Fig. 3) comprising a tubular extension proximal end (proximal end of 40a; Fig. 3) permanently attached to the tubular member distal end (16; par. [0032]) and a tubular extension distal end (distal end of 40a; Fig. 3) extending distally beyond the tubular member distal end (16) to a tubular extension distal tip (distal tip of 40a), the tubular extension (40a) having a cross-section smaller than the tubular member distal end (16; Fig. 3), the tubular extension (40a) including a passage (interior of 40a) communicating from a first lumen (20a) of the tubular member (12) to an outlet at the tubular extension distal tip (par. [0059]); a substantially atraumatic contact surface (40b; Fig. 3; par. [0031]); an imaging assembly (60) on the tubular member distal end (16) configured to acquire images of the tissue adjacent the distal tip (par. [0033)); a needle device (70; par. [0059]) disposed within the passage of the tubular extension (40a); and an actuator (68 of US 6283951 incorporated by reference; see par. [0059]) on the proximal end of the tubular member for directing the needle device from a retracted position wherein a tip of the needle device is disposed within the passage and an advanced position wherein the tip is deployed from the outlet (col. 10, Il. 23-44).

tubular extension may be formed from a shape memory material, such that it is straight when inserted into a patient to ease discomfort and then curves inside the patient to aid in accessing particular anatomy (par. [0010] and [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have biased the tubular extension of Mourlas to a curved shape in order to improve navigating the device to particular surgical site, as taught by Stout.
Although Mourlas discloses the apparatus including a substantially atraumatic contact surface (40b) on the distal tip (distal tip of 40a), it does not specifically disclose it comprising a substantially atraumatic contact surface having an area larger than the cross-section of the tubular extension for contacting tissue. Garibotto teaches an analogous apparatus having a foot (405; Fig. 4) on the distal tip of an analogous tubular extension (402; Fig. 4). The foot (405) comprises a substantially atraumatic contact surface having an area larger than the cross-section of the tubular extension (402) for contacting tissue (Fig. 4; col. 13, Il. 37-46). It would have been obvious to have provided the foot of Mourlas with the larger foot of Garibotto in order to further prevent damage/injury to tissue as the device is navigated to the target site.
Mourlas does not specifically teach that the imaging assembly on the tubular member has a field of view that is directed towards the tubular member distal end when 
Regarding claim 5, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 1, wherein the imaging assembly comprises an imaging element having a field of view that is angled relative to the distal end of the tubular member such that a center of the field of view defines an angle relative to the longitudinal axis (Avni: col. 7, l. 63 – col. 8, l. 9; Figs. 1 and 2).
 Regarding claim 6, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 1, wherein the needle device (70) comprises a tubular body (76) that extends through the first lumen (20a) in the tubular member (12) from the tubular member proximal end into the tubular member distal end and a tip portion (74) that extends from the tubular body into the passage and terminates in the tip (par. [0059]).
 Regarding claim 7, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 6, wherein the needle device (70) is removable entirely from the tubular member from the tubular member proximal end (capable of being so removed; par. [0066]).
Regarding claim 9, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 1, further comprising a substantially transparent 
Regarding claim 10, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 9, wherein the expandable member (50) is expandable from a contracted condition to an enlarged condition when fluid is introduced through an inflation lumen (20b; par. [0057]) of the tubular member (12) into the interior of the expandable member (50).
Regarding claim 11, Mourlas discloses an apparatus for imaging tissue during a medical procedure, comprising: a tubular member (12; par. [0030]) comprising a proximal end (14), a distal end (16) sized for introduction into a patient's body (Fig. 1), and one or more lumens (20; par. [0029]; Figs. 4A-4E) extending between the proximal and distal ends; a tubular extension (40a; par. [0031]; Fig. 3) comprising a tubular extension proximal end (proximal end of 40a; Fig. 3) attached to the tubular member distal end (16; par. [0032]) and a tubular extension distal end (distal end of 40a; Fig. 3) extending distally extending distally beyond the tubular extension distal end (16) to a distal tip (distal tip of 40a), the tubular extension (40a) having a cross-section smaller than the distal end (16; Fig. 3), the tubular extension (40a) including a passage (interior of 40a) communicating from a first lumen (20a) of the tubular member (12) to an outlet at the tubular extension distal tip (par. [0059]); a foot (40b; Fig. 3; par. [0031]) on the distal tip comprising a substantially atraumatic contact surface (par. [0031]); and an 
Mourlas discloses bending the tubular member (12), but does not specifically disclose that its tubular extension is biased to a curved shape. Stout teaches an analogous bendable tubular member and an analogous tubular extension that is biased to a curved shape (200; Figs. 11A and 13). Stout teaches that the curved shape of the tubular extension aids in accessing patient anatomy (par. [0041]). Stout teaches that the
tubular extension may be formed from a shape memory material, such that it is straight when inserted into a patient to ease discomfort and then curves inside the patient to aid in accessing particular anatomy (par. [0010] and [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have biased the tubular extension of Mourlas to a curved shape in order to improve navigating the device to particular surgical site, as taught by Stout.
Although Mourlas discloses the apparatus including a foot (40b) having a substantially atraumatic contact surface on the distal tip (distal tip of 40a), it does not specifically disclose it comprising a substantially atraumatic contact surface having an area larger than the cross-section of the tubular extension for contacting tissue. Garibotto teaches an analogous apparatus having a foot (405; Fig. 4) on the distal tip of an analogous tubular extension (402; Fig. 4). The foot (405) comprises a substantially atraumatic contact surface having an area larger than the cross-section of the tubular extension (402) for contacting tissue (Fig. 4; col. 13, Il. 37-46). It would have been obvious to have provided the foot of Mourlas with the larger foot of Garibotto in order to further prevent damage/injury to tissue as the device is navigated to the target site.

Regarding claim 12, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 11, wherein the tubular member (12) comprises a central longitudinal axis extending between the tubular member proximal and distal ends (Fig. 1), and wherein the tubular extension (Stout: 200) is biased to the curved shape (Figs. 11A and 13) wherein the foot is offset from the longitudinal axis and is flexibly movable to a substantially straightened shape to facilitate introduction into a patient's body (Stout: par. [0010] and [0046] — formed of shape memory material).
Regarding claim 13, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 12, wherein the imaging assembly comprises an imaging element having a field of view that is offset from the longitudinal axis such that the field of view is substantially centered on the foot when the tubular extension is in the curved shape (Avni: col. 7, l. 63 – col. 8, l. 9; Figs. 1 and 2).
Regarding claim 14, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 12, wherein the distal end terminates at a distal surface defining a non-perpendicular angle with respect to the longitudinal axis (Avni: col. 7, l. 
Regarding claim 15, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 11, further comprising: a needle device (70; par. [0059]) disposed within the passage of the tubular extension (40a); and an actuator (68 of US 6283951 incorporated by reference; see par. [0059]) on the proximal end of the tubular member for directing the needle device from a retracted position wherein a tip of the needle device is disposed within the passage and an advanced position wherein the tip is deployed from the outlet (col. 10, Il. 23-44).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mourlas in view of Stout in view of Garibotto in view of Avni, as applied to the claims above, in view of Alvarez de Toledo et al. (US 6471678).
Regarding claim 8, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 6, wherein: the first lumen (20a) has a first region defining a first inner diameter extending from the tubular member proximal end (14) to a location within the tubular member distal end (16); and the tubular body (76) has a first portion extending from the tubular member proximal end (14) into the tubular member distal end (16) and sized to be slidably received in the first region of the first lumen (20a), and a second portion sized to be slidably received in a second region of the first lumen and the passage (par. [0059], [0066] and [0067)).
However, Mourlas does not specifically disclose a second region defining a second inner diameter smaller than the first inner diameter communicating with the passage in the tubular extension, wherein a transition from the first region to the second region provides a stop that engages a transition from the first portion to the second portion to limit advancement of the needle tip in the advanced position. Alvarez de Toledo teaches a device for position control of a endoscopic catheter having a needle device (abstract; Fig. 1 and 4A), wherein a distal region of a tubular member (18) defines a second inner diameter smaller (region comprising 42) than a first inner diameter of a proximal region of the tubular member (region proximal of the distal region), wherein a transition from the first (proximal) region to the second (distal) region provides a stop (42) that engages a transition from a first portion to the second portion of the needle device (20) to limit advancement of the needle tip (38) in the advanced position in order to enable precise control of the needle tip (abstract). It would have been obvious to one having ordinary skill in the art to have modified the first lumen of Mourlas to include the stop (42) of Alvarez de Toledo in order to enable precise control and positioning of the needle tip of the needle device during a surgical procedure, as taught by Alvarez de Toledo.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mourlas in view of Stout in view of Garibotto in view of Avni, as applied to the claims above, in view of Saadat et al. (US 8221310) in view of Yamakita (US 8591402).
Regarding claim 2, Mourlas in view of Stout in view of Garibotto in view of Avni disclose the apparatus of claim 1, but does not specifically disclose it further comprising a recess in the contact surface communicating with a vacuum source whereby vacuum may be applied to generate suction at to enhance engagement with contacted tissue. Saadat and Yamakita are cited as two of several references which teach a contact surface having a recess to communicate vacuum to tissue to enhance engagement of the device with the tissue (see Saadat: col. 11, l. 61 – col. 12, l. 15; Yamakita: abstract). It would have been obvious to have included a channel in the contact surface to provide vacuum in order to enhance tissue engagement with the device thereby stabilizing the device against movement, as taught by both Saadat and Yamakita. 
Regarding claim 3, Mourlas in view of Stout in view of Garibotto in view of Avni in view of Saadat in view of Yamakita disclose the apparatus of claim 2, wherein the applied vacuum causes the distal end to move in synchronization with movement of the contacted tissue (capable of such intended use once the tissue and device are engaged). 
Regarding claim 4, Mourlas in view of Stout in view of Garibotto in view of Avni in view of Saadat in view of Yamakita disclose the apparatus of claim 3, wherein the resulting field of view is relatively stationary with respect to the contacted tissue (capable of such intended use once the tissue and device are engaged). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mourlas et al. (US 2005/0228452 A1) in view of Stout (US 2012/03233069 A1) in view of Avni et al. (US 6447444 B1).
Regarding claim 16, Mourlas discloses a method for imaging tissue structures within a patient’s body, comprising: introducing a distal end of a catheter (12) into a patient’s body (par. [0061]); expanding a balloon (50; par. [0061]-[0062]) on the distal end wherein a delivery guide (40a) extends from the distal end of the catheter (12) through an interior of the balloon (50), the delivery guide (40a) comprising a foot (40b) coupled to a distal surface of the balloon (50); manipulating the catheter (12) such a substantially atraumatic surface of the foot and the balloon contact tissue within the patient’s body (par. [0062]- and [0064]); and acquiring one or more images of the foot and adjacent tissue to identify a target location within the patient’s body (par. [0064]).
However, Mourlas does not specifically disclose that the delivery guide is curved such that the foot is oriented transversely relative to the distal end. Stout teaches an analogous bendable tubular member and an analogous tubular extension that is biased to a curved shape (200; Figs. 11A and 13). Stout teaches that the curved shape of the tubular extension aids in accessing patient anatomy (par. [0041]). Stout teaches that the
tubular extension may be formed from a shape memory material, such that it is straight when inserted into a patient to ease discomfort and then curves inside the patient to aid in accessing particular anatomy (par. [0010] and [0046]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have biased the tubular extension of Mourlas to a curved shape in order to improve navigating the device to particular surgical site, as taught by Stout.
Mourlas does not specifically teach that the imaging assembly on the tubular member has a field of view that is directed towards the tubular member distal end when the tubular extension is in the curved shape. Avni teaches an endoscope wherein the . 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mourlas in view of Stout in view of Avni, as applied to the claims above, in view of Eversull et al. (US 2007/0083217).
Regarding claim 17, Mourlas in view of Stout in view of Avni disclose the method of claim 16, but does not specifically disclose wherein the catheter is introduced into a pericardial space adjacent the patient’s heart, and wherein the tissue comprises the heart’s epicardium. Eversull teaches an analogous device and method wherein the catheter is introduced into a pericardial space adjacent the patient’s heart, and wherein the tissue comprises the heart’s epicardium (Figs. 1A, 6, 13A-13D; par. [0089]). It would have been obvious to have used the device to treat the epicardium as taught by Eversull thereby increasing the functionality of the device. 
Regarding claim 18, Mourlas in view of Stout in view of Avni in view of Eversull disclose the method of claim 17, wherein the catheter is introduced into the pericardial space such that a longitudinal axis of the catheter is oriented along the wall of the heart (Eversull: Figs. 13A-13D; par. [0089]) and wherein the curved delivery guide is oriented orthogonal to the longitudinal axis to place the foot against the wall of the heart (modified Mourlas).
 Regarding claim 19, Mourlas in view of Stout in view of Avni in view of Eversull disclose the method of claim 17, further comprising: deploying a needle device (70; par. [0066]) from the delivery guide into the target location; and delivering one or more agents via the needle device into the target location (par. [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795